         Case 1:19-cr-00807-LAP Document 122 Filed 09/07/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                       Plaintiff,
                                                  19 Cr. 807 (LAP)
-against-

JAMIE ROSARIO, JR.,

                       Defendant.


LORETTA A. PRESKA, Senior United States District Judge:

    The Court is grateful to Ms. Chan and BOP personnel for

their exceedingly prompt action in returning Mr. Rosario’s

medications and commissary food to him following the Friday

order.

    The Chief Medical Officer of the Metropolitan Correctional

Center or his or her medical designee shall inform the Court by

letter of the status of the other matters raised in Mr.

Margulis-Ohnuma’s letters, including medical appointments to

address Mr. Rosario’s pain and bleeding, dietary measures to

deal with his ulcerative colitis, and the issue raised with

respect to the expired hummus.         The Warden or his or her

designee (or Ms. Chan) shall respond to Mr. Rosario’s request to

be housed at the Putnam County Jail.          Both responses shall be

filed no later than Tuesday, September 7, at 5:00 p.m.
         Case 1:19-cr-00807-LAP Document 122 Filed 09/07/21 Page 2 of 2



     Mr. Margulis-Ohnuma may file his letters to the Court

redacted to exclude Mr. Rosario’s medical information.

SO ORDERED.

Dated:       New York, NY
             September 5, 2021



                               ___________________________________
                               Loretta A. Preska
                               Senior United States District Judge
